48 Mich. App. 175 (1973)
210 N.W.2d 357
MacKENZIE
v.
FISHER BODY DIVISION, GENERAL MOTORS CORPORATION
Docket No. 14695.
Michigan Court of Appeals.
Decided June 28, 1973.
Levine & Benjamin, P.C., for plaintiff.
Plunkett, Cooney, Rutt & Peacock (by Edward K. Pedersen, Jr., and Leonard E. Nagi), for defendant.
Before: BRONSON, P.J., and R.B. BURNS and VAN VALKENBURG,[*] JJ.
Leave to appeal granted 390 Mich ___.
R.B. BURNS, J.
This is an appeal from the Workmen's Compensation Appeal Board.
Plaintiff was employed in the defendant's inspection and salvage department. He was responsible for tagging and returning defective production parts to suppliers. His job did not require him to make decisions whether parts were defective or not; he merely tagged those parts found to be defective by an inspector and packaged them for return to the supplier.
*177 Two or three years before his retirement the plaintiff began to experience nervousness, anxiety, and fatigue in his work. At the hearing before the referee he referred to unspecific pressures by his supervisors, but was unable to relate any specific instances of pressure. Nor was he able to cite any specific instances to the two psychiatrists who examined him on behalf of respective counsel. The only specifics testified to by the plaintiff was the fact that his assistant was lazy, incompetent, and shunned responsibility, the responsibility then falling on plaintiff, and the fact that production workers on later shifts often used rejected parts already tagged and collected by him. Plaintiff's sensibilities were offended by what plaintiff considered to be the poor quality product manufactured by his company, production increases, and incompetent and indifferent new help hired by the company.
Plaintiff complained of a long history of irritability, loss of appetite, and inability to sleep. These symptoms persisted even three years after his retirement.
Psychiatrists called by both parties generally agreed that plaintiff had psychoneurotic problems and that he was disabled from working in an industrial environment. The experts were unable to agree as to the cause of plaintiff's condition, that is, whether the nervous condition was causally related to his employment. Both psychiatrists agreed that the plaintiff's condition was one of long standing.
Plaintiff's psychiatrist testified that the plaintiff was disabled and that his work was the cause of his disability.
Defendant's psychiatrist testified that plaintiff's neurotic state was internal and not related to his job.
*178 The appeals board reversed the hearing referee's award, and stated:
"This is indeed a different case than Carter. In that matter, plaintiff was injured by an external force  his work environment. In this case, plaintiff MacKenzie was disabled by something from within  that internal cause of his disability being a personality disorder dating back to his youth. We know of no case law that would permit compensation for plaintiff's perception of a work environment as injurious, when in fact that perception does not square with fact and the environment is shown not to be injurious."
In the Carter Case (Carter v General Motors Corp, 361 Mich. 577; 106 NW2d 105 [1960]) the only expert who testified was a psychiatrist for the plaintiff. He testified that the plaintiff's disability was caused by emotional pressures produced by production line employment.
In the present case there was conflicting testimony before the board. The board chose to accept the testimony of the defendant's psychiatrist that the plaintiff's disability was caused by a personality disorder dating back to his youth. The board found as a matter of fact that the disability was not caused by his work environment.
Findings of fact of the appeals board are, in the absence of fraud, conclusive, where there is evidence to support them. Dean v Arrowhead Steel Products Co, Inc, 5 Mich. App. 691; 147 NW2d 751 (1967). This Court is bound by such findings.
Affirmed. Costs to defendant.
VAN VALKENBURG, J., concurred.
BRONSON, P.J. (dissenting).
The majority opinion perpetuates the artificial distinction drawn by the Workmen's Compensation Appeal Board. Believing *179 that this opinion establishes dangerous precedent, I am compelled to dissent.
While the majority opinion correctly cites its duty to affirm the appeal board's findings of fact, in the absence of fraud, this approach obscures the critical problem raised by the instant appeal. Since both parties agree that plaintiff was disabled, the controversy becomes focused upon the issue of whether plaintiff's psychoneurotic condition was caused by the stresses and strains to which he was exposed during his employment or plaintiff's own internal mental deterioration as enhanced by the aging process. Although both plaintiff and defendant offered expert witnesses to answer this question of whether plaintiff's mental disabilities were "work related", the hearing referee found plaintiff's evidence more convincing.
Upon review by the appeal board, the referee's findings were reversed upon the following language which the majority cites with approval:
"This is indeed a different case than Carter. In that matter, plaintiff was injured by an external force  his work environment. In this case, plaintiff MacKenzie was disabled by something from within  that internal cause of his disability being a personality disorder dating back to his youth. We know of no case law that would permit compensation for plaintiff's perception of a work environment as injurious, when in fact that perception does not square with fact and the environment is shown not to be injurious."
The significance of this language is that it attempts to distinguish the legal principle controlling mental disabilities established in Carter v General Motors Corporation, 361 Mich. 577; 106 NW2d 105 (1960), upon the basis that the actual injurious nature of the work environment rather than plaintiff's perception of its injurious nature is *180 controlling. Based upon the cited language the majority sanctions the distinction drawn by the appeal board between the plaintiff's subjective perception of the stresses and strains created by the working environment and an objective determination of whether such stresses or strains exist.
It is inconceivable that the inquiry should be shifted by such analytical slight of hand from the disabled employee's ability to withstand the alleged injurious working conditions to an abstract evaluation of the injurious nature of the work environment. Plaintiff's perception of his work environment is indispensable to an attempt to establish a causal relationship between his employment and disability. The Court in Carter recognized this interrelationship by quoting the physician's testimony describing Carter's distorted view of his job in detail. The inquiry in Carter was not whether the job created pressures or difficulties for any other employee, but whether they created an impossible situation for Carter given his pre-existing mental condition or infirmity. The employee's ability to cope with his job is indispensable to the issue of causation and should not be lost in analytical diversions.
The artificial and unnecessary distinction drawn by the board and perpetuated by the majority results in a distortion of guiding precedent and circumvention of the underlying purposes of the Workmen's Compensation Act. I disavow this misapplication of controlling legal principles under the guise of the board's shielded factual determination. Since the board has applied a fallacious legal standard by failing to consider plaintiff's perception of his work environment, I would reverse and remand the cause to the board for reconsideration. Zaremba v Chrysler Corp, 377 Mich. 226; 139 NW2d 745 (1966).
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.